SANBORN, Circuit Judge
(dissenting). The opinion of the majority concedes the law to be that if a master furnishes an abundance of sound material for the construction of a scaffold, and some of his employes who are engaged in constructing it select and use a rotten or defective stick or plank, and thereby cause the injury of one of their number, the master is not liable. Fraser v. Lumber Co., 45 Minn. 235, 237, 47 N. W. 785; Lindvall v. Woods, 41 Minn. 212, 215, 42 N. W. 1020, 4 L. R. A. 793; Hoar v. Merritt, 62 Mich. 386, 29 N. W. 15; Killea v. Faxon, 125 Mass. 485. The plaintiff in error requested the court below to give this law to the jury, and it refused. In my opinion, this was a fatal error in the trial of this case, for which the judgment should be reversed, because the bill of exceptions shows that the manufacturing company produced testimony “that the rafters upon which the floor of said scaffolding was laid were first-class, clean pine planks, two inches wide, free,from defects, and proper for use in the construction of said scaffolding, and that there was a great sufficiency of such timber, first class and perfect in every way, from which the selections could be and were made, and that said timber wasi selected by the said John Loose and other workmen who were working with Hess in constructing said scaffold,” and prayed for the proper instruction thereon. It is true that one of the defenses which the manufacturing company made was that the plank on which Hess was at work was not defective, and did not break; but it is not less true that another defense was that it furnished a sufficient amount, of sound and suitable lumber for the construction of the scaffold, and was guilty of no negligence, even if the plank was defective and did break. The fact that, in the opinion of the jury, it failed in the first defense, in no way deprived it of its right to the benefit of the second; and the testimony quoted above, and the request for 'a correct statement of the law upon it, show that the *62plaintiff in error did not fail to insist upon it. Moreover, tlie burden of proof to show the negligence of the master was on the plaintiff below. The fact that he or his fellow workmen put a defective plank in the scaffolding, which broke and precipitated him to the floor, was not sufficient to establish that negligence, without proof that the master failed to furnish sound and suitable plank, which the workmen might have used, and on this ground the plaintiff in error was entitled to the instruction it requested.
There is another reason why this judgment ought to be reversed. It is that after telling the jury that the company was not an insurer of the safety of the materials, but was only required to use ordinary care to furnish safe lumber, the court erroneously charged the jury:
“If you should find, gentlemen of the jury, from a fair preponderance of all the evidence in this case, that it was the duty of the plaintiff in this case to go out upon this plank, and that it was necessary for him to do that, in order for him to properly fasten these two planks together, and that he went out on that plank in the performance of his duty, and while there performing his duty it broke, and let him fall to the ground, without any fault of his, and through some defect in the plank as described in the testimony, then it would be your duty to find a verdict in behalf of the plaintiff for such damages as you might find from all the evidence the plaintiff was entitled to.”
In my opinion, this charge took from the jury the questions whether or not the manufacturing company was negligent in the discharge of its duty, and whether or not the selection of the defective plank was the negligence of the plaintiff’s fellow workmen, and left them nothing to consider but whether or not it was the duty of Hess to go out on the plank, and whether or not it broke without his fault. It was certainly a positive direction to return a verdict for the plaintiff if he went out on the plank in the performance of his duty, and, without his fault, it broke and precipitated him to the ground, and by its very terms it excluded the consideration of any other question. It seems to me that a jury could not have understood it in any other way. I concede that a paragraph of a charge should not be wrested from its context, and condemned, without reference to what precedes or follows it, and that all parts of the charge relative to the subject under discussion should be considered together. But general remarks, which tend to show that the court had correct views of the law, do not extract the vice of an erroneous instruction, which is positive in its terms, and which directs the jury to render a verdict if the conceded facts exist, without considering the vital issues in the case. Railway Co. v. Needham, 52 Fed. 371, 378, 3 C. C. A. 129, 147, 10 U. S. App. 339, 350; Railway Co. v. Farr, 56 Fed. 994, 1000, 6 C. C. A. 211, 217, 12 U. S. App. 520, 529. This, it seems to me, was the effect of this charge. It was a general statement to the jury that the defendant was required to use ordinary care to furnish reasonably safe material, and a positive instruction to them to return a verdict against it, whether it used any care or not, if the plaintiff went out on the plank, and it broke, and let him fall to the ground, without his fault; and this seems to me to be error.